 Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 1 of 7 PageID #: 519



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
RICHARD SAVAGE,

                        Plaintiff,
                                                    MEMORANDUM & ORDER
            -against-                               15-CV-5774 (JS)

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Christopher James Bowes, Esq.
                    Office of Christopher James Bowes
                    54 Cobblestone Drive
                    Shoreham, New York 11786

For Defendant:          Candace Scott Appleton, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        271 Cadman Plaza East
                        Brooklyn, New York 11201

SEYBERT, District Judge:
            Christopher    James     Bowes   (“Mr. Bowes”),    counsel     to

plaintiff   Richard     Savage   (“Plaintiff”),   moves    pursuant   to   42

U.S.C. § 406(b) (“Section 406(b)”) for an award of attorney’s fees

in the amount of $38,000, less a setoff of $6,521 for the amount

previously received under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412, for a net award of $31,479.              (Mot., D.E. 27;

Bowes Decl., D.E. 28; Bowes Br., D.E. 29.)                The Commissioner

opposes the motion and argues that such an award constitutes a

“windfall.” (See generally Comm’r Opp., D.E. 30.) For the reasons

set forth below, the motion is GRANTED in the amount of $26,600.
    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 2 of 7 PageID #: 520



                                               PROCEDURAL HISTORY AND BACKGROUND

                             On October 6, 2015, Plaintiff commenced this action

seeking reversal of the Social Security Administration (“SSA”)

decision                      denying                     Plaintiff’s           disability     insurance     benefits

application.                             (See Compl., D.E. 1.)                       On February 28, 2017, then-

District Judge Joseph F. Bianco1 denied the parties’ cross-motions

for judgment on the pleadings and remanded this matter for further

administrative proceedings.                                             (Feb. 28, 2017 Order, D.E. 23.)               On

June 1, 2017, Judge Bianco So-Ordered the parties’ stipulation

awarding Plaintiff $6,521 in fees under EAJA and $400 in costs.

(June 1, 2017 Order, D.E 26.) The parties represent that Plaintiff

was awarded disability insurance benefits on remand.                                                       (See Bowes

Decl. ¶ 18; Comm’r Opp. at 2.)                                                      By Notice of Award, dated

August 5, 2019,                                  the           SSA    informed     Plaintiff    that    it   withheld

$62,596.25                         in           attorney’s             fees,       representing    25   percent       of

Plaintiff’s past-due benefits.                                              (Notice of Award, Bowes Decl., Ex.

C, D.E. 28, at ECF pp. 17-25, at 19-20.)

                             In         connection                   with   this    action,    Plaintiff     signed   a

retainer agreement with his counsel, Mr. Bowes (the “Retainer

Agreement”).                             (See Retainer, Bowes Decl., Ex. A, D.E. 28, at ECF

p. 11.)                  The Retainer Agreement provides, among other things, that

Plaintiff “agree[s] to pay [Mr. Bowes] a sum equivalent to one-



1 This matter was reassigned to the undersigned on September 19,
2019.
                                                                            2

    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 3 of 7 PageID #: 521



quarter (i.e., 25%) of all past due benefits at the time of the

award as compensation for legal services.”                                                (See Retainer.)

                             Mr. Bowes now seeks approval of $38,000 in attorney’s

fees, less the $6,521 EAJA setoff, as compensation for 38 hours of

work he completed before this Court on Plaintiff’s behalf.                                                   (See

Bowes Decl. ¶¶ 26-28; Bowes Br., D.E. 29, at 2.)                                                  According to

Mr. Bowes’s records, he spent his time on the following tasks:

(1) reviewing                               various             files     and   the   administrative    record;

(2) discussing the matter with Plaintiff; (3) drafting and filing

the complaint; (4) drafting the facts and procedural history;

(5) outlining                               and            drafting     legal   arguments;     (6) editing    and

preparing                         a          draft             brief     for    filing;     (7) reviewing     the

Commissioner’s brief and preparing a reply brief; (8) reviewing

and discussing the Court’s February 28, 2017 Order with Plaintiff;

and (9) drafting a fee motion.                                             (Time Sheet, Bowe Decl., Ex. B.,

D.E. 28, at ECF p. 13.)                                           The time sheet reflects that Mr. Bowes

charged an hourly rate of $195.61 that increased to $197.72 and

$200.85 throughout the course of his representation, averaging

$198.06 as an hourly rate.2                                            (See Time Sheet.)     Under these hourly

rates, Mr. Bowes billed $7,506.87 in fees, exclusive of filing

fees and costs. (See Time Sheet.)





2 Mr. Bowes charges an hourly rate of $450 per hour in non-
contingency cases. (See Bowes Decl. ¶ 32.)
                                                                          3

    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 4 of 7 PageID #: 522



              Mr. Bowes      argues     that   his    claim     of   $38,000     is

appropriate because it is less than 25 percent of past-due benefits

to    which   he    is    entitled    under    the   Retainer   Agreement      with

Plaintiff.      (Bowes Decl. ¶¶ 24-27.)         The Commissioner opposes the

fee application and argues that an award of $38,000 constitutes a

“windfall.”        (Comm’r Opp. at 2-3.)

                                      DISCUSSION

              Under Section 406(b)(1)(A), a district court may award

an attorney who successfully represents a claimant a “reasonable

fee . . . not in excess of 25 percent of the total of the past-

due benefits to which the claimant is entitled.”                Where, as here,

there is a contingency fee arrangement, “the district court’s

determination of a reasonable fee under § 406(b) must begin with

the agreement, and the district court may reduce the amount called

for by the contingency agreement only when it finds the amount

unreasonable.”           Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir.

1990).      In determining whether a fee is unreasonable, the Court

should consider: “(1) whether the retainer was the result of fraud

or    overreaching;       (2) whether    the   attorney   was    ineffective     or

caused unnecessary delay; (3) whether the fee would result in a

windfall to the attorney in relation to the services provided; and

(4) the risk of loss the attorney assumed by taking the case.”

Kazanjian v. Astrue, No. 09-CV-3678, 2011 WL 2847439, at *1

(E.D.N.Y. July 15, 2011) (citing Wells, 907 F.2d at 372).

                                          4

    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 5 of 7 PageID #: 523



                             The proposed fee of $38,000 is within the 25 percent

statutory cap (See Notice of Award) and there are no allegations

of fraud or overreaching with respect to the retainer agreement.

Thus, the only question is whether the proposed fee of $38,000 for

38 hours of work would result in a windfall to Plaintiff’s counsel.

Courts have “identified several relevant considerations as to

whether a requested award of attorney’s fees would constitute a

windfall: (1) whether the attorney’s efforts were particularly

successful for the plaintiff; (2) whether the effort expended by

the attorney is demonstrated through non-boilerplate pleadings and

arguments that involved both real issues of material fact and

required legal research; and (3) whether the case was handled

efficiently due to the attorney’s experience in handling social

security cases.”                                    Morris v. Saul, No. 17-CV-0259, 2019 WL 2619334,

at *2 (E.D.N.Y. June 26, 2019).

                             There is no doubt that an award of $38,000 for 38 hours

of work “greatly exceed[s] [Plaintiff’s counsel’s] standard rate.”

Morris, 2019 WL 2619334, at *3.                                   Moreover, $38,000 for 38 hours of

work results in a de facto hourly rate of $1,000 per hour.                                    While

Plaintiff’s counsel is correct that courts have approved fee awards

in the social security context that exceed a de facto $500 hourly

rate (Bowes Decl. ¶¶ 28-293), “this Court must exercise its own



3 The Bowes Declaration contains two paragraphs numbered “28.”
This citation incorporates both “28” paragraphs.
                                                                  5

    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 6 of 7 PageID #: 524



discretion to determine ‘whether the requested amount is so large

as to be a windfall to the attorney.’”                Morris, 2019 WL 2619334,

at *3, n.4 (quoting Wells, 907 F.2d at 372).

              The Court finds that the request for $38,000 would

constitute an unreasonable amount of fees to Plaintiff’s counsel.

Instead, the Court finds that an award of $26,600 for 38 hours of

work is reasonable.        While the amount seems significant, the fee

translates into an hourly rate of $700, compensates Mr. Bowes above

the     market   rate,    and   is    “comparable      to   other   awards   that

[Mr. Bowes]      has   received      under   §   406(b)     in   this   Circuit.”

Almodovar v. Saul, No. 16-CV-7419, 2019 WL 7602176, at *3 (S.D.N.Y.

Oct. 4, 2019), R&R adopted, 2019 WL 6207784 (S.D.N.Y. Nov. 21,

2019) (collecting cases where courts in this Circuit approved

Mr. Bowes’s fee application as reasonable); See Gonzalez v. Comm’r

of Soc. Sec., No. 10-CV-2941, 2019 WL 1507843, at *2 (E.D.N.Y.

Apr.     5,   2019).     Indeed,     this    amount    adequately   compensates

Mr. Bowes “for the time that he spent on the case, the risks that

he accepted in undertaking the representation of Plaintiff on a

contingency basis, and the successful result he obtained for his

client.” Gonzalez, 2019 WL 1507843, at *2 (E.D.N.Y. Apr. 5, 2019);

Warren v. Astrue, No. 06-CV-2933, 2011 WL 5402493, at *1 (E.D.N.Y.

Nov. 7, 2011) (“[A]lthough $25,000 is a substantial sum for 38

hours of work, [i.e., an effective hourly rate of $657,] it does

not constitute a windfall when balanced against the excellent

                                         6

    Case 2:15-cv-05774-JS Document 32 Filed 06/29/20 Page 7 of 7 PageID #: 525



result counsel obtained and the risk of loss inherent in the

retainer’s       contingency     arrangement.”).          Further,     $26,600

“satisfies the underlying policy goal of ensuring that claimants

have qualified counsel representing them in their social security

appeals.”      Gonzalez, 2019 WL 1507843, at *2.

              Finally, “if fee awards are made to a claimant’s attorney

under both the EAJA and § 406(b), the attorney must refund the

claimant the amount of the smaller fee.”           Morris, 2019 WL 2619334,

at *2.      Plaintiff’s counsel recovered $6,521 in attorney’s fees

under the EAJA and must return that amount to Plaintiff from the

payment awarded under Section 406(b).

                                   CONCLUSION

              Accordingly, Plaintiff’s counsel’s motion for attorney’s

fees under Section 406(b) is GRANTED and Mr. Bowes is awarded

$26,600 in attorney’s fees.         Upon receipt of this award, Mr. Bowes

shall promptly refund Plaintiff $6,521, representing the EAJA fees

already received by counsel.         The case remains CLOSED.



                                            SO ORDERED



                                            _/s/ JOANNA SEYBERT   __
                                            Joanna Seybert, U.S.D.J.

Dated:        June   29__, 2020
              Central Islip, New York



                                        7

